 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    No. 2:17-CV-2479-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    E. HOROWITZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. On December 20, 2018, this Court issued a screening order (ECF No. 14) finding

19   Petitioner pleaded sufficient facts for his claim against Defendant E. Horowitz to proceed past

20   screening and providing Plaintiff leave to amend as to his claims against the other named

21   Defendants. Plaintiff was informed if no amended complaint was filed the Court will issue

22   findings and recommendations that the defective claims be dismissed and separately order the

23   service of his complaint to Defendant E. Horowitz. Plaintiff has not filed an amended complaint,

24   as such this Court recommends Plaintiffs claims against Defendants Joe A. Lizarraga, Medical

25   Receiver, and C.C. Healthcare Services be dismissed. By separate order, the court will direct

26   plaintiff to submit documents necessary for service of process on defendant E. Horowitz.

27   ///

28   ///
                                                        1
 1                                   I. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff alleges Defendants violated his Eighth Amendment right against cruel and

 3   unusual punishment by denying him proper medical treatment and delaying further medical

 4   treatment. Plaintiff’s claims seem to arise out of a series of injuries and medical conditions,

 5   including a heart condition, stomach condition, and concussion. Plaintiff’s complaint appears to

 6   frame two claims: (1) Plaintiff asserts Dr. E. Horowitz was deliberately indifferent to Plaintiff’s

 7   medical needs by discharging him from the hospital, placing him in a holding cell for four to five

 8   hours, where Plaintiff had to lay on a concrete floor with a concussed head and without pain

 9   killers or medical help. Plaintiff further contends that he had a seizure on July 4, 2014, and Dr.

10   Horowitz was deliberately indifferent to his medical needs by directing the nurse to keep him in

11   his cell until Dr. Horowitz returned two days later. Further, Plaintiff charges that (2) Dr. E.

12   Horowitz denied him access to a cane or walker for three years and has declined to further treat

13   Plaintiff for the past three years. Plaintiff contends this delay and denial of treatment constitutes

14   deliberate indifference to his serious medical needs. Plaintiff alleges no facts related to

15   Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare Services.

16

17                                              II. ANALYSIS

18                  The treatment a prisoner receives in prison and the conditions under which the

19   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

20   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,
21   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

22   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

23   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

24   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

25   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

26   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when
27   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

28   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
                                                         2
 1   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 2   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

 3   official must have a “sufficiently culpable mind.” See id.

 4                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 5   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 6   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 7   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 8   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 9   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

10   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

11   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

12   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

13   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

14   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

15                   The requirement of deliberate indifference is less stringent in medical needs cases

16   than in other Eighth Amendment contexts because the responsibility to provide inmates with

17   medical care does not generally conflict with competing penological concerns. See McGuckin,

18   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

19   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

20   1989). The complete denial of medical attention may constitute deliberate indifference. See
21   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

22   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

23   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

24   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

25                   Negligence in diagnosing or treating a medical condition does not, however, give

26   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a
27   difference of opinion between the prisoner and medical providers concerning the appropriate

28   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
                                                          3
 1   90 F.3d 330, 332 (9th Cir. 1996).

 2                  Plaintiff alleges that each named defendant violated his Eighth Amendment right

 3   against cruel and unusual punishment. However, there are no factual allegations that indicate

 4   Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare Services were involved in the

 5   alleged violations. In fact, the only location in the complaint where these Defendants are

 6   mentioned is in the caption on the first page. A plaintiff must plead that each government official

 7   defendant through the official’s own individual actions, violated the constitution, and Plaintiff has

 8   not done so here in relation to these three Defendants. For that reason, the claims in relation to

 9   Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare Services cannot proceed.

10   Though the complaint boarders on conclusory and contains limited factual assertions, this court

11   finds that there are sufficient facts in the complaint for Plaintiff’s claims related to Defendant Dr.

12   E. Horowitz to proceed past screening.

13

14                                           III. CONCLUSION

15                  Base on the foregoing the undersigned recommends Plaintiffs claims against

16   Defendants Joe A. Lizarraga, Medical Receiver, and C.C. Healthcare Services be dismissed.

17                  These findings and recommendations are submitted to the United States District

18   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court. Responses to objections shall be filed within 14 days after service of
21   objections. Failure to file objections within the specified time may waive the right to appeal. See

22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

23

24   Dated: May 15, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        4
